Citation Nr: 0117325	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  00-16 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a rating in excess of 50 percent for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from December 1968 to 
January 1970.

This matter comes to the Board of Vetearns' Appeals (Board) 
on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Montgomery, Alabama, that denied service connection for PTSD 
and increased the veteran's rating for schizophrenia from 30 
to 50 percent. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran has credible inservice stressors which 
support a diagnosis of PTSD; PTSD is attributable to service.

3.  The veteran has total social and occupational impairment 
manifested by persistent auditory hallucinations, an 
inability to perform activities of daily living, and 
intermittent memory loss of close relatives.


CONCLUSIONS OF LAW

1.  The veteran has PTSD as a result of active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.304(f) (2000).

2.  The criteria for the assignment of a 100 percent 
evaluation for the veteran's schizophrenia have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9203 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In the instant case, the RO has met its 
duty to assist the veteran in the development of his claim 
under the VCAA.  By virtue of the Statement of the Case 
issued during the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  In addition, VA treatment records have been obtained 
and incorporated into the claims file and the veteran has 
been afforded VA examinations.

Factual Background

The veteran's service personnel record (DD Form 214) lists 
his military occupational specialty as that of a light 
weapons infantryman and shows that he served three months and 
23 days in Vietnam.  It also shows that he was awarded the 
Combat Infantry Badge.  

Service medical records show that in December 1969, the 
veteran underwent a Medical Board examination and was 
diagnosed as having schizophrenic reaction, paranoid type.  
He was found to be unfit for further military duty.  The 
examination report notes that the veteran had severe external 
precipitating stress of five months active combat duty.  

A May 1970 rating decision the RO granted service connection 
for schizophrenic reaction and assigned a 50 percent rating.  
In June 1973 the RO reduced the veteran's rating for 
schizophrenic reaction from 50 to 30 percent.  In a May 1975 
rating decision, the RO reduced the veteran's rating for 
schizophrenia from 30 to 10 percent.  In December 1979 the RO 
increased the veteran's rating for schizophrenia from 10 to 
30 percent.  In a December 1980 rating decision the RO 
reduced the veteran's service-connected schizophrenia from 30 
percent to 10 percent.  In a September 1993 rating decision 
the veteran's 10 percent rating for schizophrenia was 
increased to 30 percent.  All of these rating actions were 
based on VA psychiatric examinations and medical records 
showing that the service-connected psychiatric was either in 
remission or had increased in the underlying pathology.  

It was noted during a June 1997 VA psychiatric examination 
that the veteran had been under constant psychiatric 
treatment since his first psychiatric admission to Tuscaloosa 
VA medical center in 1974.  He had been on chronic 
neuroleptic medications since that time.  The veteran's 
reported working as a military policeman in Vietnam and 
participating in search and destroy missions.  The veteran 
was exposed to combat.  He said that while in his compound a 
hand grenade was thrown in resulting in six deaths, eleven 
injuries and shrapnel wounds to his right foot.  He further 
reported that after his discharge from service, he was 
nervous, tremulous, afraid of being in closed places, 
socially isolated and experienced auditory hallucinations or 
voices telling him to do things (of the command type).  The 
examiner noted that the veteran lived with relatives who 
supported him and was never able to hold a job secondary to 
his psychiatric symptoms.  He also noted that the veteran's 
brother was the veteran's only friend and support person.  
The veteran described himself as chronically sad and 
depressed in mood, anxious and nervous.  He was socially 
isolated.  He said that he thought about the places he served 
and the buddies he served with in Vietnam.  Findings revealed 
that the veteran's affect was guarded, anxious and blunted, 
with no suicidal or homicidal ideation, intent or plan.  His 
auditory hallucinations were of the command type of male and 
female voices occurring on a daily basis and seemingly 
resistant to medications.  There was no history of visual 
hallucinations.  The diagnoses were schizophrenia, chronic, 
paranoid type, and chronic PTSD.  Psychosocial stressors 
included chronic thought disorder with psychotic symptoms, 
chronic medical problems, social isolation and financial 
destitution.  A GAF score of 30, current and past, was 
assigned, with persistent psychosis and an inability to 
function independently in almost all areas requiring 
assistance from his brother.  He concluded that the veteran 
was unemployable and had been unable to work since his Army 
discharge in 1971.

In August 1999 the veteran filed a claim for an increased 
rating for schizophrenia stating that he felt that the 
medical records supported a total rating.  He also filed a 
claim for service connection for PTSD.

In September 1999 the veteran completed a PTSD questionnaire 
noting that in service he had been on an operation in the 
jungle when his squad leader and several other guys kicked a 
booby trap.  He said that he was ordered to police up the 
remains and that "all of them" were torn to pieces.  He 
said that he often had nightmares of the scene and heard the 
men calling and talking to him constantly.

At a VA examination in October 1999, the veteran was 
accompanied by his brother who said that the veteran had been 
under psychiatric supervision since the 1970s and had been 
hospitalized several times in Tuscaloosa, the last time being 
in 1986.  It was noted that the veteran lived by himself with 
the assistance of family members who come by and help him 
with adult daily living activities.  The veteran's brother 
reported that the veteran sometimes forgot who he was and ran 
from him.  He reported that the veteran got extremely 
paranoid at times.  The veteran reported auditory 
hallucinations in the morning and at night and denied thought 
broadcasting, thought insertion or thought control.  He did 
say that he awoke at 2 a.m. and saw the Vietnam War.  He said 
that the auditory hallucinations occurred almost every day, 
but had been diminished with the use of medications.  On 
examination the veteran's speech was significant for 
increased latency and there was some poverty of speech noted.  
His thought process was slow, but he was able to carry on a 
conversation.  His thought content was positive for auditory 
hallucinations.  His mood was described as alright.  His 
affect was flat.  His insight and judgment were fair.  He was 
diagnosed as having paranoid schizophrenia, chronic, and was 
given a GAF score of 40 to 45.  The examiner said that the 
veteran needed assistance in managing any awarded funds.

In a January 2000 rating decision the RO increased the 
veteran's rating for schizophrenia from 30 to 50 percent.  
Also in this decision the RO denied the veteran's claim for 
service connection for PTSD on the basis that the evidence 
did not show a confirmed diagnosis of PTSD which would permit 
a finding of service connection.

A VA mental health progress note dated in May 2000 notes the 
veteran's history of present illness as combat in Vietnam.  
The veteran reported that in Vietnam he jumped from a 
helicopter under fire and lost consciousness for three hours.  
He said that he was taken to base camp and then medivaced to 
Japan where he was treated on a psychiatric ward.  He said 
that he remembers leaving Japan for the United States and 
being happy about it, but also knowing that he was leaving 
unfinished business including buddies in combat and friends 
he lent money to.  The veteran's reported symptoms include 
restlessness, headaches, nightmares, vomiting from fear, and 
auditory hallucinations.  His voices were provoked by being 
too tired, hearing a helicopter sound or smelling pesticides.  
Findings revealed that the veteran was not delusional, but 
was bothered by auditory hallucinations.  He was also 
bothered by visual misperceptions on rare occasions.  His 
memory and social judgment were normal.  His concentration 
and attention were impaired.  He had a constricted affect and 
was socially avoidant.  He was hypervigilant and increased 
startle.  He had intrusive memories with psychotic 
characteristics.  He was diagnosed as having chronic 
psychosis, likely related to PTSD and given a GAF score of 
45.  

In a June 2000 Notice of Disagreement, the veteran disagreed 
with the 50 percent rating for schizophrenia stating that he 
had been unable to work for many years.  He also said that he 
had been receiving Social Security Administration benefits 
for the previous two years due to the severity of his 
service-connected conditions.

A September 2000 VA mental health record notes that the 
veteran had misperceptions/auditory hallucinations regarding 
hearing voices from Vietnam war victims.  His social judgment 
and reasoning were normal.  His affect was appropriate.  At 
times he was tense with a poor tolerance of noises and sudden 
changes.  He had a poor memory of his acute psychotic 
episodes, otherwise his memory was normal.  He was diagnosed 
as having psychosis, chronic, likely secondary to PTSD.  He 
was given a GAF score of 45.

A March 2001 VA mental health telephone contact record 
reflects a diagnosis of "psychosis NOS with PTSD /-combat in 
Viet./".

In March 2001 the veteran reported to a VA mental health 
facility for a follow-up for his psychosis and was 
accompanied by his brother.  The treatment record notes that 
the veteran is service-connected for schizophrenia, but that 
his symptoms are a mixture of PTSD related misperceptions.  
It notes that the veteran continues to have auditory 
hallucinations and that he has auditory misperceptions 
related to Vietnam.  It further notes that the veteran had 
increased dreaming related to Vietnam and other unrelated 
dreams.  The veteran's brother reported that the veteran's 
mental status has gradually deteriorated over the years.  He 
said that the veteran no longer shops for himself and has not 
driven for the past two years.  He added that his wife cooks 
for the veteran daily and he has been supervising the 
veteran's medication for the past three years.  The veteran 
was diagnosed as having psychosis and PTSD.  He was given a 
GAF score of 40.

Analysis

Service Connection for PTSD

Pertinent VA laws and regulations provide in general that, in 
order to establish service connection for a disability, there 
must be objective evidence that establishes that such 
disability either began or was aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  If a disability is not shown 
to be chronic during service, service connection may 
nevertheless be granted when there is continuity of 
symptomatology post-service.  38 C.F.R. § 3.303(b) (2000).  
Regulations also provide that service connection may be 
granted for a disease diagnosed after service discharge when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

Claims for service connection for PTSD are evaluated in 
accordance with the criteria set forth in 38 C.F.R. 
§ 3.304(f) (2000).  Amendments to those criteria became 
effective on March 7, 1997, prior to the veteran's claim 
seeking service connection for PTSD.  See Direct Service 
Connection (Post-Traumatic Stress Disorder), 64 Fed. Reg. 
32,807 (1999) (codified at 38 C.F.R. § 3.304(f) (2000)).  
Therefore, only the most recent criteria are for application 
in the current case.

The new criteria for evaluating PTSD requires medical 
evidence establishing a diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
occurred, and a link, established by the medical evidence, 
between current symptomatology and the claimed inservice 
stressor.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
At 138. 

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships, 
the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f); see also Gaines v. West, 11 
Vet. App. 353, 357-58 (1998).

The evidence in this case clearly supports a finding that the 
veteran engaged in combat with the enemy.  His service 
personnel records show that he was awarded the Combat 
Infantry Badge and that his military occupational specialty 
was that of a light weapons infantryman.  In addition, 
service medical records note that the veteran had five months 
of active combat in Vietnam. 

The veteran's reported stressors involve witnessing the death 
of fellow servicemen in combat situations.  More 
specifically, the veteran said that he participated in search 
and destroy missions and that on one occasion, while 
participating on an operation in the jungle, his squad leader 
and several other guys kicked a booby trap and were "torn to 
pieces".  He said that he was ordered to "police up" their 
remains.  On another occasion, while in his compound, a hand 
grenade was thrown in resulting in six deaths, eleven 
injuries and shrapnel wounds to his right foot. 

The veteran's reported stressors as noted above are 
consistent with combat and with the conditions of his service 
in Vietnam.  Therefore, his assertions alone regarding combat 
stressors establish the without the need for additional 
verifying evidence.  38 U.S.C.A. § 1154(b); Gaines, supra; 
Cohen, supra.

With respect to a diagnosis of PTSD, the veteran was 
diagnosed with this disability at a VA examination in June 
1997.  Diagnoses of PTSD are also noted on VA mental health 
records dated in 2000 and 2001.  

As far as a link between the veteran's diagnosed PTSD and 
service stressors, a May 2000 VA progress note lists the 
veteran's history of present illness (diagnosed as chronic 
psychosis, likely related to PTSD) as combat in Vietnam.  
Also, a March 2001 telephone contact report contains a 
diagnosis of "psychosis NOS with PTSD /-combat in Viet./".  
A link is further evident in a June 1997 VA examination 
report noting that the veteran had nightmares and recurring 
thoughts of Vietnam, including the hand grenade incident 
where he was wounded and others were wounded or killed. 

In light of a diagnosis of PTSD, established in-service 
stressors, and medical evidence linking the veteran's PTSD to 
service, the claim for service connection for PTSD is 
granted.  38 C.F.R. § 3.304(f).

Increased Rating for Schizophrenia

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities.

The medical evidence in this case does not separate the 
effects of the veteran's service-connected psychosis 
(schizophrenia) from his service -connected PTSD.  In fact, 
the evidence suggests that the symptoms are somewhat 
interrelated.  This is based on a March 2001 medical record 
noting that the veteran was service-connected for 
schizophrenia, but that his symptoms were a mixture of PTSD 
related misperceptions and organic brain syndrome-like 
symptoms.  The interrelation of the veteran's service-
connected psychiatric symptoms does not negatively affect his 
rating since mental disorders are all rated under the same 
criteria under VA's rating schedule.  38 C.F.R. § 4.130, 
Diagnostic Codes 9203, 9411.  In other words, the veteran's 
psychiatric symptomatology in its entirety is to be 
considered and rated under one diagnostic code.  This is in 
conformity with the rule against pyramiding which states that 
rating the same psychiatric manifestations under different 
diagnosis is to be avoided.  38 C.F.R. § 4.14. 

The severity of the veteran's psychiatric symptomatology must 
be assessed in the context of its entire history, although it 
is his present level of disability that is of primary 
concern.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); Francisco v. Brown, 7 Vet. App. 55 (1994).

On November 7, 1996, the rating criteria for mental disorders 
were revised and are now found in 38 C.F.R. § 4.130, 
Diagnostic Codes (Codes) 9201-9440.  Since this criteria 
became effective prior to the veteran's claim for an 
increased rating for schizophrenia (and service connection 
for PTSD), it is the only applicable criteria in this case.  

The newly revised code, which includes Code 9203 for 
schizophrenia, paranoid type, provides that a 50 percent 
rating is to be assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Code 9203.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work or 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Code 9203.

For a 100 percent rating, there must be total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupations, or own name.  38 C.F.R. § 4.130, Code 9203.

The veteran's service-connected psychiatric symptomatology is 
consistent with a 100 percent rating for total social and 
occupational impairment.  As far as social impairment, a June 
1997 VA examination report notes that the veteran's brother 
is his only friend and support person.  Indeed, the evidence 
shows that the veteran's brother has accompanied him to a 
number of medical appointments and that his brother and 
sister-in-law help him perform activities of daily living.  
The VA examiner in 1997 said that the veteran was 
unemployable and unable to function independently in almost 
all areas requiring assistance from his brother.  More 
recently, at a VA mental health appointment in March 2001, 
the veteran's brother reported that the veteran's mental 
status had gradually deteriorated over the years.  He said 
that the veteran no longer shopped for himself and had not 
driven in the past two years due to nerves.  He also said 
that his wife cooked for the veteran daily and that he had 
been supervising the veteran's medication for three years.  
The examiner who performed an October 1999 examination said 
that the veteran needed assistance with managing any awarded 
funds.  38 C.F.R. § 4.130, Code 9203. 

Despite the veteran's brother being the veteran's only friend 
and support person, the veteran's brother reported at the 
October 1999 VA examination that the veteran sometimes forgot 
who he was and ran away from him.  Also, several recent 
treatment records show that the veteran has auditory 
hallucinations that persist on a daily basis and PTSD related 
misperceptions such as hearing voices from Vietnam war 
victims.  Incidentally, the last physician to comment on the 
veteran's grooming was back in 1995 when he described it as 
"bizarre".

The veteran's GAF score in recent years has ranged from 40 to 
45.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, DSM-IV, a GAF range of between 40 to 45  
shows serious to major impairment in social and occupational 
functioning.  It also shows an inability to work or, at the 
very least keep a job, and is consistent with a VA examiner's 
opinion in June 1997 that the veteran was unemployable and 
had been unable to work since service.

In view of the foregoing, the Board concludes that the 
veteran's psychiatric symptomatology is cognate with total 
social and occupational impairment based on a preponderance 
of the evidence.  Accordingly, he is entitled to a 100 
percent rating.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.130, Codes 
9203, 9411 (2000).


ORDER

Service connection for PTSD is granted.

A 100 percent rating for schizophrenia is granted; subject to 
the law and regulations governing the payment of monetary 
benefits,




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

